DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action. Claims 1, 6, 9, 12, 16 and 19 are independent claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 16 respectively of U.S. Patent No. US 10,599,705 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the application are directed to playlist defining a sequence of media content items and playout media content category types in between media items. Claim language are different and the instant application does not include wherein the condition further comprises a condition that a particular time is within a particular predetermined time period range and that the content category type is associated with the particular predetermined time period range. Therefore, it would have been obvious to one ordinary skill in the art to amend these features to arrive the same invention as claimed.
Claims 1, 6, 9, 12, 16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1, 7, 9, 12, 16 and 19 respectively of U.S. Patent No. US 11,263,253 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the application are directed to playlist defining a sequence of media content items and playout media content category types in between media items. Claim language are different and the instant application does not include wherein the first and second media content items are immediately adjacent to each other in the defined sequence, wherein in the sequence, the first media content item is immediately followed by the second media content item. Therefore, it would have been obvious to one ordinary skill in the art to amend these features to arrive the same invention as claimed.
Claims 1, 6, 12 and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 15, and 20 respectively of U.S. Patent No. US 10,599,706 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the applications are directed to playlist defining a sequence of media content items and playout media content category types in between media items. Claim language are different and the instant application does not include wherein the first and second media content items are immediately adjacent to each other in the defined sequence, wherein in the sequence, the first media content item is immediately followed by the second media content item. Therefore, it would have been obvious to one ordinary skill in the art to amend these features to arrive the same invention as claimed.
Claims 1, 6, 9, 12, 16 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 12, 16 and 19 respectively of U.S. Patent No. US 11,151,189 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the applications are directed to playlist defining a sequence of media content items and playout media content category types in between media items. Claim language are different and the instant application does not include wherein the particular relationship is at least that a threshold duration has passed since the client device has placed out another media content item of the content category type. Therefore, it would have been obvious to one ordinary skill in the art to amend these features to arrive the same invention as claimed.
Claims 1, 19 and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 respectively of U.S. Patent No. US 11,146,621 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the applications are directed to playlist defining a sequence of media content items and playout media content category types in between media items. Claim language are different and the instant application does not include determining a status of an event, and using the determined status of the event as a basis to determine a condition with other minor phrases. Therefore, it would have been obvious to one ordinary skill in the art to amend these features to arrive the same invention as claimed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



12/2/2022

/NARGIS SULTANA/Examiner, Art Unit 2164